Citation Nr: 1509339	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for abdominal aortic aneurysm.

7.  Entitlement to service connection for epistaxis.

8.  Entitlement to service connection for peripheral vascular disease.

9.  Entitlement to service connection for hemoptysis.

10.  Entitlement to service connection for diarrhea.

11.  Entitlement to service connection for dehydration.

12.  Entitlement to service connection for headaches.

13.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2009, February 2013, and October 2013 rating decisions of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2014, the Veteran provided testimony before the undersigned Veterans Law Judge by videoconference hearing. 

The issues of entitlement to service connection for hearing loss, epistaxis, and hemoptysis, and the reopened claim of entitlement to service connection for a skin disorder to include tinea corporus, are being REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO affirmed its previous denial of the Veteran's claim of service connection for a skin disorder; the Veteran did not file a timely notice of disagreement and the March 2005 rating decision became final.

2.  The additional evidence received since the March 2005 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a skin disorder and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral leg claudication is not related to service or his presumed in-service herbicide exposure.

4.  The Veteran does not have a current right knee disability and his current left knee disability did not have its onset in service or for many years thereafter, and is not related to service.  

5.  The Veteran's current back disability did not have its onset in service or for many years thereafter, and is not related to service.  

6.  The Veteran's abdominal aortic aneurysm is not related to service or his presumed in-service herbicide exposure.

7.  The Veteran's peripheral vascular disease is not related to service or his presumed in-service herbicide exposure.

8.  The Veteran was treated for diarrhea in service, these complaints resolved, and he does not have a current chronic diarrhea condition.

9.  The Veteran does not have a disability manifested by dehydration that is related to any dehydration in service.

10.  The Veteran's headaches, diagnosed as cluster headaches and tension headaches, are not related to service or his presumed in-service herbicide exposure.

11.  Throughout the appeals period, the Veteran's service-connected PTSD was manifested by moderate symptoms, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms such as anxiety, suspiciousness, and mild memory impairment, but the Veteran functioned in a generally satisfactory manner, with routine behavior, self-care, and normal conversation; during the appeals period, his PTSD was not manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The RO's March 2005 rating decision that confirmed a previous denial of service connection for a skin disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for a skin disorder, to include tinea corporus, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for abdominal aortic aneurysm have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The criteria for service connection for peripheral vascular disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  The criteria for service connection for diarrhea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014).

9.  The criteria for service connection for dehydration have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014).

10.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014).

11.  The criteria for a 30 percent disability rating, and no higher, for service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard letters dated in April 2009, June 2009, November 2012, and April 2013 satisfied the duty to notify provisions.  The April 2009 letter included the criteria for higher ratings for PTSD.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in June 2009, August 2009, April 2012, October 2012, January 2013, and October 2013.  The examinations, taken together, are sufficient evidence for deciding the claims decided herein.  The reports are adequate and based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Reopening a Claim

The Veteran is claiming service connection for, in pertinent part, a skin disorder.  Service connection for that disability was denied by the RO in rating decisions dated in January 2003, June 2003, and March 2005.  No new and material evidence was received within one year of the March 2005 decision.  See 38 C.F.R. § 3.156(b).  That rating decision was not timely appealed and became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

"New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In the rating decision in March 2005, the RO denied service connection for a skin disorder because, while the Veteran had a current diagnosis of a skin disorder, there was no evidence of a nexus between the current disability and the Veteran's service.  The additional evidence since March 2005 includes the Veteran's testimony at the Board hearing, wherein he describes his problems with skin fungus during his combat service in Vietnam, as well as a private physician's treatment records showing treatment for skin fungus in the early to mid-1970s.

As the evidence relates to unestablished facts necessary to substantiate the claim, namely, evidence of treatment for skin fungus in the years following service, and the Veteran's report of inservice complaints, the evidence raises a reasonable possibility of substantiating the claim, and the evidence is new and material under 38 C.F.R. § 3.156(a).  Thus, the claim of service connection for a skin disorder is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  As the evidence of record is insufficient to decide the reopened claim, the claim must be remanded for further development and is discussed further in the remand section.
Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list.  75 Fed. Reg. 53202 (2010).  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke that do not directly affect the muscles of the heart.  Id. at 53204.

In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

"When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant."  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In cases where a veteran has served in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.

Legs

On his service induction examination in April 1968, the Veteran checked "yes" to the question of whether he had now or had ever had cramps in his legs.  The clinical evaluation showed normal examination of the lower extremities.  There were no complaints of leg problems noted during the Veteran's period of active duty.  On his service separation examination in February 1970, the Veteran again checked "yes" to the question of whether he had now or had ever had cramps in his legs.  The clinical evaluation showed normal examination of the lower extremities.

On VA examination in August 2009, the Veteran reported that his legs ached at times for the past 15 to 20 years.  No injury was reported.  The Veteran reported aching and cramps in both calf muscles after he had been on his feet for too long; after walking for four or five miles, the Veteran would have pain in his calves that night, but not during walking or exercise.  On examination, muscle mass, strength and tone were symmetric, with strength 5/5 bilaterally in the lower extremities without fatiguing or lack of endurance after continuous resistance greater than gravity.  There was no clubbing, cyanosis, or pedal edema.  A complete absence of hair was noted on both lower legs.  Pulses were weak but symmetrical.  No varicosities were present.  The diagnosis was probable claudication of the lower extremities.  The examiner noted that while the Veteran reported leg cramps on the induction physical, the current cramps had only been present for the past 15-20 years and probably indicate claudication, and there were no post-service medical records to indicate complaints of leg cramps or lower extremity symptoms.  

The Veteran had complaints of leg cramps in service, however no underlying disability was found at that time and his separation examination found normal lower extremities.  The currently diagnosed probable claudication of the lower extremities has been present by the Veteran's own account for only 15-20 years prior to 2009, which is many years after service.  The August 2009 VA examiner opined that the current diagnosis was unrelated to the in-service complaints, which is persuasive given the explanation, the Veteran's medical history and the record.  There is no medical opinion evidence of record contradicting this opinion.  Thus, the evidence shows that the Veteran's claimed disability is of post-service onset without a relationship to service, including the leg cramp complaints.

Claudication of the lower extremities is not a condition subject to presumptive service connection based on presumed in-service herbicide exposure, thus service connection for that condition may not be presumptively awarded on this basis, as well.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  To the extent that the Veteran asserts that his leg complaints are related to his exposure to Agent Orange during service, he is not competent to make such a causal connection, and he has not submitted any competent evidence in support of this theory of service connection to even raise a reason to obtain another medical opinion on the subject.  

In sum, the preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for a bilateral leg disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Knees

A January 1969 service treatment record noted a sprained knee, with negative x-ray.  The record did not specify which knee this referred to.  However, a December 1969 treatment record noted that the Veteran had injured his left knee while in Vietnam and currently had pain when the knee was elevated.  A left knee x-ray found no significant abnormalities.  The service separation examination in February 1970 noted normal lower extremities examination, and the Veteran did not report any knee complaints at that time.  

On VA examination in August 2009, the Veteran reported having sprained his left knee in Vietnam when he jumped from a helicopter into tall grass.  He reported a second left knee injury in Vietnam when he jumped into a grenade sump.  The Veteran reported that he currently had pain in both knees, the left greater than the right.  His knees were stiff in the morning and improved with activity.  He reported occasional swelling of the left knee.  The Veteran reported that he had not seen any medical provider regarding his knees since service.  The Veteran was able to walk more than a mile and to go up and down stairs without difficulty.  On examination, there was tenderness overlying the medial joint space of both knees, left greater than right.  The ligaments and cartilage were well intact and the patellar grind test was negative bilaterally.  No swelling or effusion was present.  Strength was 5/5 without pain, fatigue, or motion changes with repetitive testing.  X-rays of both knees showed the bones and soft tissues to be normal.  The diagnosis was left knee sprain.  The examiner stated that the Veteran's episodic left knee complaints over the past 40 years were most likely secondary to his occupation as a farmer; that his current left knee complaints were not the result of left knee sprain or injury 40 years ago; and that no osteoarthritis of the knees was present on current x-ray.  

The record does not include a diagnosed right knee disability, and the Veteran has not reported a right knee injury in service.  While he currently complains of right knee pain, in the absence of a diagnosed disability, service connection for a right knee disability is not warranted.  See Brammer, 3 Vet. App. at 225.

In contrast, the Veteran has a diagnosed left knee disability-left knee sprain.  Additionally, the service records indicate that he had a left knee sprain on at least one occasion in service.  The Veteran himself reports two knee injuries during his Vietnam service, which are consistent with his combat service.  However, there must be an established connection between his injuries in service and the current disability.  The Veteran's theory is intuitive as he had an injury to the left knee and now has current problems.  However, given the nearly 40 year span of time between the two, a competent expert medical opinion is the best evidence to address the possible relationship given the medical complexities.

The only medical opinion of record is that of the August 2009 VA examiner.  That opinion indicates that the Veteran's current left knee condition is less likely as not related to service, including the in-service injury.  This opinion is based on a review of the claims file, considered the Veteran's lay assertions and history, and is supported by sound and detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The examiner considered the in-service injury and the complaints and findings detailed in the service treatment records in determining that the Veteran's current left knee condition was attributable to a post-service cause and not to the in-service injuries decades earlier.  Thus, the Board finds that it is entitled to great probative weight.  The Board accords more evidentiary value to the August 2009 VA examiner's opinion that considered the Veteran's theory, but did not conclude there was a relationship between the current disability and service.

In sum, the preponderance of the evidence is against the claim service connection; there is no doubt to be resolved; and service connection for a bilateral knee disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Back

The Veteran reports that he injured his back when he jumped into tall grass from a helicopter while in Vietnam.  The service treatment records do not document any back complaints or findings, which is not surprising given the Veteran's combat service.  However, the service separation examination in February 1970 noted a normal spine examination and the Veteran denied back trouble of any kind at that time.

After service, private physician's records show that in November 1976 the Veteran reported back pain.  Examination showed muscle spasm in the left lumbosacral area.  Negative disc syndrome was noted.  On an October 1978 insurance medical questionnaire, the Veteran reported back trouble in 1977.  In June 1993 the Veteran reported pain in the left side of his back.  The assessment was lumbosacral strain, stable degenerative disc disease.  An August 2000 VA treatment note referred to back treatment in 1988 for herniated disc, L3-4.

On VA examination in April 2012, the Veteran reported that he injured his back jumping from the helicopter in service.  He reported that after service, while farming in approximately 1978-1980, he got out of his truck one day and had a sudden onset of back pain that was severely limiting.  He was later diagnosed with a herniated disc and underwent back surgery.  He reported current symptoms of occasional back pain and right leg/foot issues including tingling.  X-rays showed degenerative changes and lumbar spondylosis at the L4-L5 and L5-S1 levels.  The impression was lumbosacral spine intervertebral disc displacement, status post spine surgery.  The examiner stated that:

Review of records reveal[s] no evidence of LS spine injury while on active duty-separation examination did not indicate LS spine issues.  Veteran's statements during exam suggest that the LS spinal condition originated and resulted in significant limitation when working on a farm and Veteran reports back surgery in approximately 1978.  Additional electronic records suggest the date of back injury is approx. 1988 when he had a L3/L4 disc surgery.  Therefore, current condition is not likely related to inservice illness or injury-condition more likely than not occurred as a result of trauma to the LS spine during his civilian occupational endeavors as Veteran reported during this examination.

The preponderance of the evidence of record does not support the claim for service connection for a back disorder on a direct basis.  The Board accepts the Veteran's report that he injured his back jumping from a helicopter in Vietnam.  However, similar to the left knee claim, the contemporaneous evidence does not support a finding that this injury resulted in chronic back disability.  The service treatment records do not show any findings pertaining to the back on separation and the Veteran denied back problems at that time.  In November 1976, which was several years after service, the Veteran was noted to have muscle spasm in the lumbosacral area; however, no disc problems were present at that time.  Later medical evidence demonstrates that the Veteran had a back injury and disc surgery, most likely in the 1980s.  None of this evidence attributes any back complaints or findings to the in-service injury and the Veteran never referenced his military service when seeking this treatment.

The Board acknowledges the Veteran's assertion that his current back problems are related to the in-service injury.  The Board does not find that the evidence substantiates the Veteran's theory when compared to the April 2012 expert medical opinion, which helps to establish that the current disability is not related to the reported in-service injury and had a post-service onset.  In the absence of sufficient competent and probative evidence establishing that the back disorder is the result of injury to the Veteran's back sustained during active duty, service connection is not warranted.

Moreover, the evidence does show degenerative changes in the spine.  To the extent the Veteran has arthritis of the back, the evidence does not show that the arthritis was manifest to a compensable degree within one year of separation of service.  Additionally, the evidence weighs against continuity of symptomatology given the detailed post-service evidence.  Thus, service connection is not warranted under the provisions pertaining to presumptive service connection for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.


Abdominal Aortic Aneurysm

The service treatment records do not contain any complaints or findings related to abdominal aortic aneurysm.  The separation examination noted normal abdomen and viscera examination.

A September 2010 VA treatment record noted that the Veteran had recently been screened for an abdominal aortic aneurysm due to his smoking history and age.  The Veteran was noted to have a 50 pack year smoking history.  The scan revealed a fusiform aneurysm.  The Veteran denied any symptoms of back pain, hematuria, abdominal pain, fevers, chills, recent nausea or vomiting; he indicated that the only way he knew he had the aneurysm was from the scan.  The Veteran underwent endovascular aneurysm repair in October 2012.  

A VA heart examination was conducted in October 2012.  The examiner stated that the Veteran did not have ischemic heart disease.  On a January 2013 VA examination report, the examiner noted that an abdominal aortic aneurysm was not related to ischemic heart disease and was not an Agent Orange presumptive disease.

The Veteran's abdominal aortic aneurysm was discovered by routine scan in 2010.  There is no medical evidence of record connecting the condition, noted 40 years after service, with any in-service cause.  As noted by the January 2013 VA examiner, abdominal aortic aneurysm is not an Agent Orange presumptive condition under 38 C.F.R. § 3.309(e), and the evidence shows that the Veteran does not have ischemic heart disease, which is a presumptive disease.  The examiner noted that abdominal aortic aneurysm risk factors included advancing age, male gender, smoking, Caucasian race, family history, and atherosclerosis.

As noted, abdominal aortic aneurysm is not a condition subject to presumptive service connection based on presumed in-service herbicide exposure, thus service connection for that condition may not be presumptively awarded on this basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  To the extent that the Veteran asserts that his abdominal aortic aneurysm is related to his exposure to Agent Orange during service, he is not competent to make such a causal connection, and he has not submitted any competent medical evidence in support of this theory of service connection.  The evidence does not even show that the disability may be related to Agent Orange exposure, so further medical opinions on the subject are not warranted.

In sum, as the evidence shows that the disability manifested after service without any in-service injury, disease or event to which it could possibly be related, the preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for abdominal aortic aneurysm is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Peripheral Vascular Disease

The service treatment records do not show any findings or complaints related to peripheral vascular disease.  The vascular system was noted as normal on the separation examination in February 1970.

As noted in the "legs" claim analysis, on VA examination in August 2009, the Veteran reported that his legs ached at times for the past 15 to 20 years.  No injury was reported.  The Veteran reported aching and cramps in both calf muscles after he had been on his feet for too long; after walking for four or five miles, the Veteran would have pain in his calves that night, but not during walking or exercise.  On examination, muscle mass, strength and tone were symmetric, with strength 5/5 bilaterally in the lower extremities without fatiguing or lack of endurance after continuous resistance greater than gravity.  There was no clubbing, cyanosis, or pedal edema.  A complete absence of hair was noted on both lower legs.  Pulses were weak but symmetrical.  No varicosities were present.  The diagnosis was probable claudication of the lower extremities.  The examiner noted that while the Veteran reported leg cramps on the induction physical, the current cramps had only been present for the past 15-20 years and probably indicate claudication, and there were no postservice medical records to indicate complaints of leg cramps or lower extremity symptoms.  

A VA examination in October 2012 included a diagnosis of peripheral vascular disease.  

Based on this evidence, the currently diagnosed peripheral vascular disease was first noted in 2012, decades after service, and has not been associated with an in-service cause.

Peripheral vascular disease is not a condition subject to presumptive service connection based on presumed in-service herbicide exposure, thus service connection for that condition may not be presumptively awarded on this basis, as well.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  To the extent that the Veteran asserts that his peripheral vascular disease is related to his exposure to Agent Orange during service, he is not competent to make such a causal connection, and he has not submitted any competent medical evidence in support of this theory of service connection.  The evidence does not even show that the disability may be related to Agent Orange exposure, so further medical opinions on the subject are not warranted.

In sum, as the evidence shows that the disability manifested after service without any in-service injury, disease or event to which it could possibly be related, the preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for peripheral vascular disease is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diarrhea

The service treatment records note that, in May 1969, the Veteran reported diarrhea for the past four to five days.  The impression was colitis.  Three days later he was seen again, this time reporting minimal diarrhea.  The impression was diarrhea of questionable etiology.  In September 1969, he was seen with complaints of vomiting, diarrhea, and headache that day.  Gastroenteritis was noted.  The service separation examination in February 1970 noted normal abdomen and viscera examination.

After service, colonoscopies in May 2005 and November 2010 revealed polyps and hemorrhoids.  The reports did not reference diarrhea.

On VA examination in January 2013, the Veteran reported onset of intermittent diarrhea beginning in the 1990s.  The examiner noted that the Veteran was treated for colitis and gastroenteritis with bronchitis in 1969; that the separation exam was reported as normal in 1970; that chronicity is not evident after that time; that the 2005 and 2010 colonoscopies did not note issues with diarrhea; and that treatment records from 1998 to 2012 were silent for issues of diarrhea, with the majority of records noting normal bowel movements with no diarrhea/constipation.  The examiner diagnosed acute diarrhea twice in 1969 in service, treated and resolved.  

The record shows that the Veteran was treated for diarrhea several times in service, however a chronic diarrhea disability is not shown at any time.  The post-service records do not include any finding of chronic diarrhea.  The January 2013 VA examiner diagnosed acute diarrhea in service, treated and resolved.  As the record does not include a diagnosis of chronic diarrhea or evidence of a current disability manifested by diarrhea, service connection for diarrhea is not warranted.  See Brammer, 3 Vet. App. at 225.

Even so, the January 2013 VA examiner provided a persuasive explanation that the in-service diarrhea problems were acute and resolved.  Thus, a fair reading of the opinion is that any post-service diarrhea problems are not related, particularly given the normal findings throughout the post-service treatment records.

In sum, the preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for diarrhea is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Dehydration

The service treatment records do not contain any complaints or findings of dehydration.  The post-service records do not include any finding of dehydration.  The Veteran has testified to being dehydrated in service, which is consistent with combat service; however there is no evidence of any chronic disability associated with such complaint.  As the record does not show a current disability manifested by dehydration or indicate how the in-service dehydration has resulted in a current disability, service connection for dehydration is not warranted.

In sum, the preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for dehydration is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Headaches

In September 1969, the Veteran was seen with complaints of vomiting, diarrhea, and headache that day.  On the separation examination in February 1970, the Veteran denied a history of frequent or severe headaches.  

After service, in August 1972, the Veteran was seen for headache and sinus trouble.  In December 1981, the Veteran was treated for cluster headaches.  The Veteran reported a history of left ocular pain for the past year; he denied any history of headaches prior to the onset of the ocular pain.  In October 1983, he reported sinus headache.  Headaches were again noted in April and May 1995.  In May 1998, the Veteran was seen with a return of cluster headaches.  Cluster headaches were again noted in October 2001.  In May 2007, the Veteran noted no significant headaches in the past two years.

On VA examination in January 2013, the examiner diagnosed cluster and tension headaches.  The Veteran reported developing cluster headaches in the 1980s, and stated that he had not had one in the past 10 to 15 years.  He denied headache symptoms in service, but believed his headaches were related to Agent Orange exposure.  The Veteran stated that since his cluster headaches had resolved he had experienced mild dull headaches once every two days that did not require treatment.  The examiner stated that the Veteran had headaches in the context of acute illness in service that were treated and resolved; that his separation examination was normal in 1970; that he had cluster headaches that began in approximately 1985 and did not persist past 2000; and that his cluster headaches were not related to his symptoms in service many years earlier, but were idiopathic. 

The Veteran reported headaches associated with acute illness during service, however he denied a history of frequent or severe headaches at separation from service.  He developed cluster headaches more than a decade after service, and the January 2013 VA examiner opined that the postservice headache condition was unrelated to the inservice complaints.  There is no medical evidence of record contradicting this opinion.

Headaches are not a condition subject to presumptive service connection based on presumed in-service herbicide exposure, thus service connection for that condition may not be presumptively awarded on this basis, as well.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  To the extent that the Veteran asserts that his headaches are related to his exposure to Agent Orange during service, he is not competent to make such a causal connection, and he has not submitted any competent medical evidence in support of this theory of service connection.  The evidence does not even show that the disability may be related to Agent Orange exposure.

In sum, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for headaches is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating-PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection for PTSD was granted in a March 2005 rating decision.  An initial rating of 10 percent was assigned from June 2004.  The Veteran filed his current claim for an increased rating in April 2009.

The Veteran's service-connected disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD.  Under this diagnostic code, the current 10 percent evaluation contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV

On VA examination in June 2009, the Veteran was casually dressed, adequately groomed, but unshaven.  He was responsive to all questions and cooperative with the interview.  He expressed a good deal of distress and resentment at the loss of his family farm to his ex-wife.  The Veteran reported that for the past year he had lived with his girlfriend on her farm and that he continued to farm on land that he rents.  He also did custom hay baling for hire.  He assisted other his son-in-law in a farming operation as well.  On examination, there was no indication of impaired thought process.  He denied hallucinations or delusions.  The examiner noted that the Veteran displayed preoccupation with the legal proceedings regarding his mother's estate, and expressed the belief that others could keep track of his whereabouts through his cell phone.  He described his typical mood as "always a lot of anger."  He acknowledged subjective depression and described initial insomnia five nights per week.  He denied suicidal ideation and did not endorse any anxiety symptoms.  The Veteran reported that he has some friends, including some farmers with whom he has coffee.  He enjoyed war movies and reading about Vietnam.  He denied hypervigilance.  The examiner described the Veteran's PTSD symptoms as mild.  The examiner assigned a GAF of 55 but that was attributed to the Veteran's current stressors involving his mother's estate, and not to PTSD symptoms.

On VA examination in April 2012, the examiner stated that the Veteran's PTSD symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran continued to live with his girlfriend on her farm, and to work full-time custom farming and baling hay.  He described his relationship with his girlfriend as good, and noted that they occasionally would eat out, sometimes with another couple.  The Veteran saw his daughter and her family on a regular basis.  He participated in military funerals regularly.  He had not received any psychiatric treatment, medications, or counseling for several years.  He remained bitter about losing his family farm.  The examiner noted the presence of the following symptoms of PTSD: anxiety, suspiciousness, mild memory loss, and disturbances of motivation and mood.  The examiner noted that the residual PTSD symptoms present a mild to moderate level of impairment, as indicated by the assigned GAF score of 60.  

On VA examination in October 2013, the Veteran reported that he continued to live with his girlfriend on her farm, and to work full-time farming and baling hay.  He described his relationship with his girlfriend as stable and supportive.  They go out periodically as a couple, sometimes with another couple.  The Veteran kept in regular contact with his daughter and grandchildren.  He was a member of the VFW and the American Legion, and served on the honor guard for funerals.  He had not received any psychiatric treatment, medications, or counseling since the last VA examination.  On examination, the Veteran was alert and fully oriented, with spontaneous, coherent, and goal directed speech.  His affect was appropriate.  He denied suicidal ideation.  The examiner noted the presence of the following symptoms of PTSD: anxiety, suspiciousness, and mild memory loss.  The examiner noted that the residuals PTSD symptoms present a mild level of impairment, and assigned a GAF score of 65.  

The Board finds that, based on the evidence of record and resolving reasonable doubt in favor the Veteran, a 30 percent disability rating for PTSD is warranted throughout the appeals period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The examiner reports of record show that he has been generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The Veteran's symptoms of posttraumatic stress disorder were assessed as mild to moderate by the VA examiner who conducted the April 2012 examination, and both the April 2012 and October 2013 examination reports endorsed symptoms specifically enumerated as part of the criteria for a 30 percent rating:  anxiety, suspiciousness, and mild memory loss.  GAF scores of 60 and 65 have been assigned, and these support a finding of mild impairment.  The one lower GAF score of 55 is not particularly probative because the examiner pointed that it was due to handling an estate.

Although a higher rating is warranted, the Board finds that the evidence does not support even a higher 50 percent (or 70- or 100 percent) rating at any time during the appeals period.  The evidence does not show that he had reduced reliability and productivity; he has been noted to farm full-time, with seasonal variation, and to bale hay at other times of the year.  The evidence does not reflect that he has had symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  On all examinations of record, the Veteran has been noted to live with his girlfriend, to have friends that he socializes with, and to have a good relationship with his daughter and grandchildren.  As such, a rating in excess of 30 percent is not warranted for the Veteran's service-connected PTSD.


Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014).  The Board notes that all findings and impairment (occupational and social impairment) associated with the service-connected PTSD at issue is encompassed by the schedular criteria for the rating assigned, as the criteria list only examples of impairment and therefore incorporate all levels of impairment from no impairment to total impairment.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence has been received, and the claim for service connection for a skin disorder is reopened; to this limited extent, the appeal is granted.

Service connection for a bilateral leg disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a back disability is denied.

Service connection for abdominal aortic aneurysm is denied.

Service connection for peripheral vascular disease is denied.

Service connection for diarrhea is denied.

Service connection for dehydration is denied.

Service connection for a headache disability is denied.

A rating of 30 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Board finds it necessary to remand the four claims remaining on appeal for additional development.

VA audiometric testing in August 2009 showed bilateral hearing loss by VA standards.  The VA examiner stated that the Veteran's hearing loss was not due to acoustic trauma in the military, because the entrance and separation examinations were within normal limits with no significant threshold shift.  The examiner's opinion is based, at least in part, on the normal in-service audiogram findings.  The Veteran had combat service in Vietnam and noise exposure was consistent with his duties.  The requirement for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Under the circumstances, another VA medical opinion is necessary to better address the potential relationship between the post-service diagnosis and the in-service noise exposure in order to render a fully informed decision.

The Veteran contends that he has chronic epistaxis that he believes is related to service, to include exposure to Agent Orange.  The service separation examination in February 1970 noted "blood from nose aus."  In January 1983, the Veteran was hospitalized for five days with right posterior nasal hemorrhage.  An April 2003 treatment record noted longstanding epistaxis.  On VA examination in January 2013, the examiner diagnosed epistaxis but opined that it was unrelated to the Veteran's period of service.  The examiner stated that the notation of blood from the nose on the separation examination was not evidence of epistaxis, however the rationale for that conclusion is not clear from the opinion.  Another VA medical opinion is necessary in order to render a fully informed decision.

The Veteran contends that he has hemoptysis that he believes is related to service, to include exposure to Agent Orange.  On his service separation examination report of medical history, the Veteran checked "yes" to the question of whether he had ever coughed up blood.  On VA examination in January 2013, the examiner stated that the Veteran's hemoptysis was not related to the Veteran's period of service.  The examiner stated that the service treatment records were void of complaints or treatments for hemoptysis in service.  As the Veteran's report of coughing up blood at the time of the separation examination was seemingly not considered, the examination report is not based on an accurate history.  Another VA medical opinion is necessary in order to render a fully informed decision.  

The Veteran contends that he has a chronic fungal condition of the skin that he believes began during service and/or is a result of Agent Orange exposure in Vietnam.  The service separation examination noted tinea pedis.  Private treatment records show he complained of rash in the feet and crotch in April 1975.  This was treated with Tinactin.  In July 1975 probable fungus was noted, with Lotrimin advised.  Tinea versicolor was noted on multiple occasions during the 1990s.  A VA examination in December 2002 found dermatophytosis.  In October 2013, a VA examiner diagnosed tinea corporus and opined that this was less likely than not incurred or caused by the Veteran's service because while tinea pedis was noted on the separation examination it was not noted after service, and tinea corporus was not noted in service.  However, it appears that the private 1975 treatment record noted above was not considered.  Another VA medical opinion is necessary in order to render a fully informed decision.

Accordingly, these issues are REMANDED for the following actions:

1.  Afford the Veteran a VA audiological examination by a VA examiner, who has not previously examined the Veteran, to determine:  whether it is at least as likely as not (probability of 50 percent) that current bilateral hearing loss is related to noise exposure in service consistent with his combat service in Vietnam.  The examiner must provide a complete rationale for all conclusions reached.  

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:  whether it is at least as likely as not (probability of 50 percent) that current epistaxis is related to the blood from the nose noted on the service separation examination, or is otherwise related to the Veteran's service.  The examiner must provide a complete rationale for all conclusions reached.  

3.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:  whether it is at least as likely as not (probability of 50 percent) that current hemoptysis, if present, is related to the Veteran's report of having coughed up blood that he reported on the service separation examination report of medical history, or is otherwise related to the Veteran's service.  The examiner must provide a complete rationale for all conclusions reached.  

4.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:  whether it is at least as likely as not (probability of 50 percent) that a current skin disorder is related to the tinea pedis noted on the service separation examination, or is otherwise related to the Veteran's service, including the Veteran's report of skin fungus while in Vietnam and presumed exposure to herbicide agents.  The examiner must provide a complete rationale for all conclusions reached.  

5.  Finally, readjudicate the issues remaining on appeal, including the skin disorder claim on the merits.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


